Citation Nr: 1634620	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-16 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to October 1969 with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss is at least as likely as not related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for bilateral hearing loss is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran claims that his bilateral hearing loss is the result of noise exposure from mortars in service.  He has reported that he would turn to the right during the explosions, leaving his left ear exposed to greater acoustic trauma.  He believes this is why is left ear hearing loss is more significant than his right ear hearing loss.  In support of this theory, the Veteran submitted an opinion from his private audiologist.  Although the private audiologist does not specify the cause of the Veteran's hearing loss, he did note the considerable difference between the right and left ears and indicate that such a difference made hereditary hearing loss unlikely.  This seems to imply that the Veteran's hearing loss is likely from a non-hereditary cause such as noise exposure.  As there is no other record of noise exposure other than in service, the Board finds this opinion supports the Veteran's claim for service connection for hearing loss.

Moreover, although the Veteran has not specifically stated that he has observed symptoms of hearing loss since service, the treatment records show measured hearing loss since at least 1989 with complaints of decreased hearing acuity prior to that.  This long history of hearing loss is also consistent with inservice incurrence.

The Board notes that the Veteran was afforded a May 2011 VA examination and opinion with November 2011 and May 2012 addendums and that these examiners failed to link the Veteran's hearing loss to service.  However, the Board finds these opinions inadequate as they rely on inaccurate inservice audiometric results.  Specifically, the enlistment audiogram results are given in ASA units.  None of the examiners converted these to ISO units for comparison to the separation examination results.  Rather than remand for yet another opinion that addresses this deficiency, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


